Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 1 of 16 Page ID #:198



   1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10   JON SPIELBERGER; HUGO                Case No. 2:19-cv-08558 MWF (ks)
       NUNEZ; BENJAMIN R.
  11   MALDANADO; OLIVER                    [PROPOSED] STIPULATED
       THOMAS, EDWARD ALVA;                 PROTECTIVE ORDER
  12
       MARIA QUINTANA; LUIS
       GOMEZ; JAVIER FRIZ;                  Judge:    Hon. Michael W. Fitzgerald
  13                                        Room:     5A
       LIXANDER RUBALCAVA;
  14   MARCO NUNEZ; SOUHIL ACHI;
       GUILLERMO MERINO; OSCAR
  15   RODRIGUEZ LOPEZ; SHEHADEH
       ACHI; MARIBEL PRADO;
  16   JOVHANY MORALES; LORENA
       GONZALEZ; DAVID ROLON;
  17   MARIELA CORTEZ; SANDRA
  18   WEATHERSBY; FABIAN
       CABRERA,
  19                 Plaintiffs,

  20   v.
  21   ENVOY AIR, INC.; Does 1 to 15
  22                    Defendants.
  23
  24
  25
  26
  27
  28
                                                       STIPULATED PROTECTIVE ORDER
                                                               2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 2 of 16 Page ID #:199



   1   1.    A.     PURPOSE AND LIMITATIONS
   2         Discovery in this action is likely to involve production and disclosure of
   3   confidential, proprietary or private information for which special protection from
   4   public disclosure and from use for any purpose other than prosecuting this litigation
   5   may be warranted. Accordingly, the parties hereby stipulate to and petition the
   6   Court to enter the following Stipulated Protective Order. The parties acknowledge
   7   that this Order does not confer blanket protections on all disclosures or responses to
   8   discovery and that the protection it affords from public disclosure and use extends
   9   only to the limited information or items that are entitled to confidential treatment
  10   under the applicable legal principles.
  11          B.    GOOD CAUSE STATEMENT
  12         This action is likely to involve trade secrets, commercial, financial, technical
  13   and/or proprietary information for which special protection from public disclosure
  14   and from use for any purpose other than prosecution of this action is warranted.
  15   Such confidential and proprietary materials and information consist of, among other
  16   things, confidential business or financial information, information regarding
  17   confidential business practices, or other confidential research, development, or
  18   commercial information (including information implicating privacy rights of third
  19   parties), information otherwise generally unavailable to the public, or which may be
  20   privileged or otherwise protected from disclosure under state or federal statutes,
  21   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  22   information, to facilitate the prompt resolution of disputes over confidentiality of
  23   discovery materials, to adequately protect information the parties are entitled to
  24   keep confidential, to ensure that the parties are permitted reasonable necessary uses
  25   of such material in preparation for and in the conduct of trial, to address their
  26   handling at the end of the litigation, and serve the ends of justice, a protective order
  27   for such information is justified in this matter. It is the intent of the parties that
  28   information will not be designated as confidential for tactical reasons and that
                                                   1             STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 3 of 16 Page ID #:200



   1   nothing be so designated without a good faith belief that it has been maintained in a
   2   confidential, non-public manner, and there is good cause why it should not be part
   3   of the public record of this case.
   4          C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   5                SEAL
   6         The parties further acknowledge, as set forth in Section 12.3, below, that this
   7   Stipulated Protective Order does not entitle them to file confidential information
   8   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   9   and the standards that will be applied when a Party seeks permission from the court
  10   to file material under seal.
  11         There is a strong presumption that the public has a right of access to judicial
  12   proceedings and records in civil cases. In connection with non-dispositive motions,
  13   good cause must be shown to support a filing under seal. See Kamakana v. City &
  14   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  15   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  16   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  17   require good cause showing), and a specific showing of good cause or compelling
  18   reasons with proper evidentiary support and legal justification, must be made with
  19   respect to Protected Material that a Party seeks to file under seal. The parties’ mere
  20   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
  21   without the submission of competent evidence by declaration, establishing that the
  22   material sought to be filed under seal qualifies as confidential, privileged, or
  23   otherwise protectable—constitute good cause.
  24         Further, if a Party requests sealing related to a dispositive motion or trial,
  25   then compelling reasons, not only good cause, for the sealing must be shown, and
  26   the relief sought shall be narrowly tailored to serve the specific interest to be
  27   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
  28   2010). For each item or type of information, document, or thing sought to be filed
                                                  2             STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 4 of 16 Page ID #:201



   1   or introduced under seal in connection with a dispositive motion or trial, the Party
   2   seeking protection must articulate compelling reasons, supported by specific facts
   3   and legal justification, for the requested sealing order. Again, competent evidence
   4   supporting the application to file documents under seal must be provided by
   5   declaration.
   6          Any document that is not confidential, privileged, or otherwise protectable in
   7   its entirety will not be filed under seal if the confidential portions can be redacted.
   8   If documents can be redacted, then a redacted version for public viewing, omitting
   9   only the confidential, privileged, or otherwise protectable portions of the document,
  10   shall be filed. Any application that seeks to file documents under seal in their
  11   entirety should include an explanation of why redaction is not feasible.
  12   2.     DEFINITIONS
  13          2.1     Action: the above-captioned matter, Spielberger et al. v. Envoy Air,
  14   Inc., Case No. 2:19-CV-08558 MWF (ks).
  15          2.2     Challenging Party: a Party or Non-Party that challenges the
  16   designation of information or items under this Order.
  17          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
  18   how it is generated, stored or maintained) or tangible things that qualify for
  19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  20   the Good Cause Statement.
  21          2.4     Counsel: Outside Counsel or Record and House Counsel (as well as
  22   their support staff).
  23          2.5     Designating Party: a Party or Non-Party that designates information or
  24   items that it produces in disclosures or in responses to discovery as
  25   “CONFIDENTIAL.”
  26          2.6     Disclosure or Discovery Material: all items or information, regardless
  27   of the medium or manner in which it is generated, stored, or maintained (including,
  28
                                                  3             STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 5 of 16 Page ID #:202



   1   among other things, testimony, transcripts, and tangible things), that are produced
   2   or generated in disclosures or responses to discovery in this matter.
   3          2.7   Expert: a person with specialized knowledge or experience in a matter
   4   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   5   an expert witness or as a consultant in this Action.
   6          2.8   House Counsel: attorneys who are employees of a party to this Action.
   7   House Counsel does not include Outside Counsel of Record or any other outside
   8   counsel.
   9          2.9   Non-Party: any natural person, partnership, corporation, association or
  10   other legal entity not named as a Party to this action.
  11          2.10 Outside Counsel of Record: attorneys who are not employees of a
  12   party to this Action but are retained to represent or advise a party to this Action and
  13   have appeared in this Action on behalf of that party or are affiliated with a law firm
  14   that has appeared on behalf of that party, and includes support staff.
  15          2.11 Party: any party to this Action, including all of its officers, directors,
  16   employees, consultants, retained experts, and Outside Counsel of Record (and their
  17   support staffs).
  18          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  19   Discovery Material in this Action.
  20          2.13 Professional Vendors: persons or entities that provide litigation
  21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  23   and their employees and subcontractors.
  24          2.14 Protected Material: any Disclosure or Discovery Material that is
  25   designated as “CONFIDENTIAL.”
  26          2.15 Receiving Party: a Party that receives Disclosure or Discovery
  27   Material from a Producing Party.
  28
                                                  4              STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 6 of 16 Page ID #:203



   1   3.     SCOPE
   2          The protections conferred by this Stipulated Protective Order cover not only
   3   Protected Material (as defined above), but also (1) any information copied or
   4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   5   compilations of Protected Material; and (3) any testimony, conversations, or
   6   presentations by Parties or their Counsel that might reveal Protected Material.
   7          Any use of Protected Material at trial shall be governed by the orders of the
   8   Honorable Michael W. Fitzgerald. This Order does not govern the use of Protected
   9   Material at trial.
  10   4.     DURATION
  11          Once a case proceeds to trial, information that was designated as
  12   CONFIDENTIAL or maintained pursuant to this protective order used or
  13   introduced as an exhibit at trial becomes public and will be presumptively available
  14   to all members of the public, including the press, unless compelling reasons
  15   supported by specific factual findings to proceed otherwise are made to the trial
  16   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
  17   “good cause” showing for sealing documents produced in discovery from
  18   “compelling reasons” standard when merits-related documents are part of court
  19   record). Accordingly, the terms of this protective order do not extend beyond the
  20   commencement of the trial.
  21   5.     DESIGNATING PROTECTED MATERIAL
  22          5.1    Exercise of Restraint and Care in Designating Material for Protection.
  23   Each Party or Non-Party that designates information or items for protection under
  24   this Order must take care to limit any such designation to specific material that
  25   qualifies under the appropriate standards. The Designating Party must designate for
  26   protection only those parts of material, documents, items or oral or written
  27   communications that qualify so that other portions of the material, documents,
  28
                                                 5            STIPULATED PROTECTIVE ORDER
                                                                      2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 7 of 16 Page ID #:204



   1   items or communications for which protection is not warranted are not swept
   2   unjustifiably within the ambit of this Order.
   3         Mass, indiscriminate or routinized designations are prohibited. Designations
   4   that are shown to be clearly unjustified or that have been made for an improper
   5   purpose (e.g., to unnecessarily encumber the case development process or to
   6   impose unnecessary expenses and burdens on other parties) may expose the
   7   Designating Party to sanctions.
   8         If it comes to a Designating Party’s attention that information or items that it
   9   designated for protection do not qualify for protection, that Designating Party must
  10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  11         5.2    Manner and Timing of Designations. Except as otherwise provided in
  12   this Order (see, e.g., second and third paragraphs of Section 5.2(a) below), or as
  13   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
  14   protection under this Order must be clearly so designated before the material is
  15   disclosed or produced.
  16         Designation in conformity with this Order requires:
  17                (a)    for information in documentary form (e.g., paper or electronic
  18   documents, but excluding transcripts of depositions or other pretrial or trial
  19   proceedings), that the Producing Party affix at a minimum, the legend
  20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) to each page that
  21   contains Protected Material. If only a portion of the material on a page qualifies for
  22   protection, the Producing Party also must clearly identify the protected portion(s)
  23   (e.g., by making appropriate markings in the margins).
  24                A Party or Non-Party that makes original documents available for
  25   inspection need not designate them for protection until after the inspecting Party
  26   has indicated which documents it would like copied and produced. During the
  27   inspection and before the designation, all of the material made available for
  28   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                                 6            STIPULATED PROTECTIVE ORDER
                                                                      2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 8 of 16 Page ID #:205



   1   identified the documents it wants copied and produced, the Producing Party must
   2   determine which documents, or portions thereof, qualify for protection under this
   3   Order. Then, before producing the specified documents, the Producing Party must
   4   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
   5   If only a portion of the material on a page qualifies for protection, the Producing
   6   Party also must clearly identify the protected portion(s) (e.g., by making
   7   appropriate markings in the margins).
   8                Documents produced or disclosed prior to the date that this Order is
   9   executed by the Parties may be designated confidential by providing written notice
  10   to all Parties within 30 days of the execution of this Order by the Parties.
  11                (b)    for testimony given in depositions that the Designating Party
  12   identifies the Disclosure or Discovery Material on the record, before the close of
  13   the deposition all protected testimony.
  14                Testimony taken at a deposition, conference or hearing prior to the
  15   date this Order is executed by the Parties may be designated confidential by
  16   providing written notice to all Parties within 30 days of the execution of this Order
  17   by the Parties.
  18                (c)    for information produced in some form other than documentary,
  19   and for any other tangible items, that the Producing Party affix in a prominent place
  20   on the exterior of the container or containers in which the information or item is
  21   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
  22   information warrants protection, the Producing Party, to the extent practicable, shall
  23   identify the protected portion(s).
  24         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  25   failure to designate qualified information or items does not, standing alone, waive
  26   the Designating Party’s right to secure protection under this Order for such
  27   material. Upon timely correction of a designation, the Receiving Party must make
  28
                                                  7            STIPULATED PROTECTIVE ORDER
                                                                       2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 9 of 16 Page ID #:206



   1   reasonable efforts to assure that the material is treated in accordance with the
   2   provisions of this Order.
   3   6.    DESIGNATING PROTECTED MATERIAL
   4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   5   designation of confidentiality at any time that is consistent with the Court’s
   6   Scheduling Order.
   7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   8   resolution process under Local Rule 37-1 et seq.
   9         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
  10   joint stipulation pursuant to Local Rule 37-2.
  11         6.4    The burden of persuasion in any such challenge proceeding shall be on
  12   the Designating Party. Frivolous challenges, and those made for an improper
  13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  14   parties) may expose the Challenging Party to sanctions. Unless the Designating
  15   Party has waived or withdrawn the confidentiality designation, all parties shall
  16   continue to afford the material in question the level of protection to which it is
  17   entitled under the Producing Party’s designation until the Court rules on the
  18   challenge.
  19   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  20         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  21   disclosed or produced by another Party or by a Non-Party in connection with this
  22   Action only for prosecuting, defending, or attempting to settle this Action. Such
  23   Protected Material may be disclosed only to the categories of persons and under the
  24   conditions described in this Order. When the Action has been terminated, a
  25   Receiving Party must comply with the provisions of Section 13 below (FINAL
  26   DISPOSITION).
  27
  28
                                                  8            STIPULATED PROTECTIVE ORDER
                                                                       2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 10 of 16 Page ID #:207



   1         Protected Material must be stored and maintained by a Receiving Party at a
   2   location and in a secure manner that ensures that access is limited to the persons
   3   authorized under this Order.
   4         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   5   otherwise ordered by the Court or permitted in writing by the Designating Party, a
   6   Receiving Party may disclose any information or item designated
   7   “CONFIDENTIAL” only to:
   8                (a)    the Receiving Party’s Outside Counsel of record in this Action,
   9   as well as employees of said Outside Counsel to whom it is reasonably necessary to
  10   disclose the information for this Action;
  11                (b)    the Receiving Party’s House Counsel, as well as staff of said
  12   House Counsel to whom it is reasonably necessary to disclose the information for
  13   this Action (including, for example, assistants, secretaries, and paralegals);
  14                (c)    the officers, directors, or employees of the Receiving Party to
  15   whom disclosure is reasonably necessary for this Action;
  16                (d)    Experts (as defined in this Order) of the Receiving Party to
  17   whom disclosure is reasonably necessary for this Action and who have signed the
  18   “Acknowledgment and Agreement to Be Bound” (attached hereto as Exhibit 1);
  19                (e)    the Court and its personnel;
  20                (f)    court reporters and their staff;
  21                (g)    professional jury or trial consultants, mock jurors, and
  22   Professional Vendors to whom disclosure is reasonably necessary for this Action
  23   and who have signed the “Acknowledgment and Agreement to Be Bound”
  24   (attached hereto as Exhibit 1);
  25                (h)    during their depositions, witnesses, and attorneys for witnesses,
  26   in the Action to whom disclosure is reasonably necessary provided: (1) the
  27   deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
  28   and (2) they will not be permitted to keep any confidential information unless they
                                                   9           STIPULATED PROTECTIVE ORDER
                                                                       2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 11 of 16 Page ID #:208



   1   sign the “Acknowledgment and Agreement to Be Bound” (attached hereto as
   2   Exhibit 1), unless otherwise agreed by the Designating Party or ordered by the
   3   court. Pages of transcribed deposition testimony or exhibits to depositions that
   4   reveal Protected Material may be separately bound by the court reporter and may
   5   not be disclosed to anyone except as permitted under this Stipulated Protective
   6   Order; and
   7                  (i)   any mediator or settlement officer, and their supporting
   8   personnel, mutually agreed upon by any of the parties engaged in settlement
   9   discussions.
  10   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  11         IN OTHER LITIGATION
  12         If a Party is served with a subpoena or a court order issued in other litigation
  13   that compels disclosure of any information or items designated in this Action as
  14   “CONFIDENTIAL,” that Party must:
  15                  (a)   promptly notify in writing the Designating Party. Such
  16   notification shall include a copy of the subpoena or court order;
  17                  (b)   promptly notify in writing the party who caused the subpoena or
  18   order to issue in the other litigation that some or all of the material covered by the
  19   subpoena or order is subject to this Protective Order. Such notification shall include
  20   a copy of this Stipulated Protective Order; and
  21                  (c)   cooperate with respect to all reasonable procedures sought to be
  22   pursued by the Designating Party whose Protected Material may be affected. If the
  23   Designating Party timely seeks a protective order, the Party served with the
  24   subpoena or court order shall not produce any information designated in this action
  25   as “CONFIDENTIAL” before a determination by the court from which the
  26   subpoena or order issued, unless the Party has obtained the Designating Party’s
  27   permission. The Designating Party shall bear the burden and expense of seeking
  28   protection in that court of its confidential material and nothing in these provisions
                                                  10           STIPULATED PROTECTIVE ORDER
                                                                       2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 12 of 16 Page ID #:209



   1   should be construed as authorizing or encouraging a Receiving Party in this Action
   2   to disobey a lawful directive from another court.
   3   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   4         PRODUCED IN THIS LITIGATION
   5                (a)   The terms of this Order are applicable to information produced
   6   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
   7   information produced by Non-Parties in connection with this litigation is protected
   8   by the remedies and relief provided by this Order. Nothing in these provisions
   9   should be construed as prohibiting a Non-Party from seeking additional protections.
  10                (b)   In the event that a Party is required, by a valid discovery
  11   request, to produce a Non-Party’s confidential information in its possession, and the
  12   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
  13   confidential information, then the Party shall:
  14                      (1)    promptly notify in writing the Requesting Party and the
  15   Non-Party that some or all of the information requested is subject to a
  16   confidentiality agreement with a Non-Party;
  17                      (2)    promptly provide the Non-Party with a copy of the
  18   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
  19   reasonably specific description of the information requested; and
  20                      (3)    make the information requested available for inspection
  21   by the Non-Party, if requested.
  22                (c)   If the Non-Party fails to seek a protective order from this court
  23   within 14 days of receiving the notice and accompanying information, the
  24   Receiving Party may produce the Non-Party’s confidential information responsive
  25   to the discovery request. If the Non-Party timely seeks a protective order, the
  26   Receiving Party shall not produce any information in its possession or control that
  27   is subject to the confidentiality agreement with the Non-Party before a
  28   determination by the court. Absent a court order to the contrary, the Non-Party
                                                 11           STIPULATED PROTECTIVE ORDER
                                                                      2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 13 of 16 Page ID #:210



   1   shall bear the burden and expense of seeking protection in this court of its Protected
   2   Material.
   3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   5   Protected Material to any person or in any circumstance not authorized under this
   6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   7   writing the Designating Party of the unauthorized disclosures, (b) use its best
   8   efforts to retrieve all copies of the Protected Material, (c) inform the person or
   9   persons to whom unauthorized disclosures were made of all the terms of this
  10   Stipulated Protective Order, and (d) request such person or persons to execute the
  11   “Acknowledgment and Agreement to Be Bound” attached hereto as Exhibit 1.
  12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  13         PROTECTED MATERIAL
  14   When a Producing Party gives notice to Receiving Parties that certain inadvertently
  15   produced material is subject to a claim of privilege or other protection, the
  16   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  18   procedure may be established in an e-discovery order that provides for production
  19   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  20   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  21   communication or information covered by the attorney-client privilege or work
  22   product protection, the parties may incorporate their agreement in the stipulated
  23   protective order submitted to the court.
  24   12.   MISCELLANEOUS
  25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26   person to seek its modification by the Court in the future.
  27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  28   Protective Order, no Party waives any right it otherwise would have to object to
                                                  12           STIPULATED PROTECTIVE ORDER
                                                                       2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 14 of 16 Page ID #:211



   1   disclosing or producing any information or item on any ground not addressed in
   2   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   3   any ground to use in evidence of any of the material covered by this Protective
   4   Order.
   5         12.3 Filing Protected Material. A Party that seeks to file under seal any
   6   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   7   may only be filed under seal pursuant to a court order authorizing the sealing of the
   8   specific Protected Material at issue. If a Party’s request to file Protected Material
   9   under seal is denied by the court, then the Receiving Party may file the information
  10   in the public record unless otherwise instructed by the court.
  11         12.4 This Stipulation and Protective Order is entered into without prejudice
  12   to the right of any Party to knowingly waive the applicability of this Stipulation and
  13   Protective Order to any Confidential Materials designated by that Party. If the
  14   Designating Party uses Confidential Materials in a non-Confidential manner, then
  15   the Designating Party shall advise all parties that the designation no longer applies.
  16   If the Designating Party does not advise the parties that the designation no longer
  17   applies and has not taken action to cure the non-Confidential use of the Confidential
  18   Materials (by, for example, filing a motion to seal Confidential Materials that have
  19   been filed publicly) within 14 days of the non-Confidential use, then the Receiving
  20   Party may appropriately conclude that the Designating Party intended to waive the
  21   Confidential designation.
  22         12.5 This Order shall be deemed contractually binding upon each Party
  23   upon each Party’s execution of this Order, notwithstanding whether the Court has
  24   signed this Order.
  25   13.   FINAL DISPOSITION
  26         After the final disposition of this Action, within 60 days of a written request
  27   by the Designating Party, each Receiving Party must return all Protected Material to
  28   the Producing Party or destroy such material. As used in this subdivision, “all
                                                  13           STIPULATED PROTECTIVE ORDER
                                                                       2:19-CV-08558 MWF (KS)
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 15 of 16 Page ID #:212
Case 2:19-cv-08558-MWF-KS Document 27 Filed 05/15/20 Page 16 of 16 Page ID #:213



   1                                        EXHIBIT 1
   2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I, _____________________________ [print or type full name], of
   4   ___________________________ [print or type full address], declare under penalty
   5   of perjury that I have read in its entirety and understand the Stipulated Protective
   6   Order that was issued by the United States District Court, Central District of
   7   California, on May 15, 2020 in Spielberger et al. v. Envoy Air, Inc. (Case No. 2:19-
   8   CV-08558 MWF (ks)). I agree to comply with and to be bound by all the terms of
   9   the Stipulated Protective Order, including, but not limited to, the provisions dealing
  10   with disclosure of materials designated “CONFIDENTIAL,” and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and
  12   punishment in the nature of contempt. I solemnly promise that I will not disclose in
  13   any manner any information or item that is subject to the Stipulated Protective
  14   Order to any person or entity except in strict compliance with the provisions of the
  15   Order.
  16         I further agree to submit to the jurisdiction and venue of the United States
  17   District Court, Central District of California, for the purpose of enforcing the terms
  18   of the Stipulated Protective Order, even if such enforcement proceedings occur
  19   after termination of this action. I hereby appoint___________________________
  20   [print or type full name], of ___________________________ [print or type full
  21   address] as my California agent for service of process in connection with this action
  22   or any proceedings related to enforcement of this Stipulated Protective Order.
  23
       Date:____________________________
  24
       City and State where sworn and signed:____________________________
  25
  26   Printed name:____________________________
  27
  28   Signature:____________________________
                                                               STIPULATED PROTECTIVE ORDER
                                                                       2:19-CV-08558 MWF (KS)
